September 12, 2007 Mr. Terence O’Brien Accounting Branch Chief Securities and Exchange Commission 100 F Street, N.E. Washington, D.C.20549 RE:Simmons Company Form 10-K for the Fiscal Year Ended December 30, 2006 Filed March 23, 2007 Forms 10-Q for the Fiscal Quarters Ended March 31, 2007 and June 30, 2007 File No. 333-124138 Dear Mr. O’Brien: As noted in your letter dated August 23, 2007 setting forth the comments of the Staff of the Securities and Exchange Commission on our Annual Report on Form 10-K for the fiscal year ended December 30, 2006, filed March 23, 2007, and our Quarterly Reports on Form 10-Q for the fiscal quarters ended March 31, 2007 and June 30, 2007, file no. 333-124138, of Simmons Company (“Simmons”), Simmons acknowledge that: · Simmons is responsible for the adequacy and accuracy of the disclosure in the filing; · Staff comments or changes to disclosure in response to staff comments do not foreclose the Commission from taking any action with respect to the filing; and · Simmons may not assert staff comments as a defense in any proceeding intitiated by the Commission or any person under federal securities laws of the United States. Please do not hesitate to call me at (770) 512-7700 with any questions or comments you may have. Very truly yours, /s/ William S. Creekmuir William S. Creekmuir cc:Tracey Houser John Hartz (Securities and Exchange Commission) Alex D. Lynch (Weil, Gotshal & Manges LLP)
